DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-9, 11-13 are pending.  Applicant’s previous election of claims 1-2, 4-5, 9, 11-12, and the following species still applies and claims 3, 6-8, 13 remain withdrawn.

    PNG
    media_image1.png
    445
    593
    media_image1.png
    Greyscale

Response to Amendment
Applicant’s amendment of 11/08/21 has been entered.  Applicant's amendment has necessitated new grounds of rejection and the remarks are not persuasive.
Claim Rejections - 35 USC § 112(a)/first paragraph

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 1-2, 4-5, 9, 11-12 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 1 recites two sub-layers of the antireflective stack that “antireflect” light in two wavelength ranges that do not “overlap.”  This is not supported because there is only support for “different” wavelength ranges being “antireflected” by the two sub-layers, respectively.  There is no support for these two ranges of wavelengths being non-overlapping (only different, which is not the same as non-overlapping).
The rest of the rejected claims not specifically addressed above are rejected because they depend from one of the claims specifically addressed above and therefore include the same new matter issue(s) via their dependency.  
Claim Rejections - 35 USC § 112(b)/second paragraph

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 1-2, 4-5, 9, 11-12  is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites “anti-reflect light” with first and second wavelength ranges which is vague because it is unclear what level of antireflection/reflection is applicable to each layer in terms of evaluating the “anti-reflects” property for a given wavelength of light because antireflective layers have a gradient of antireflection/reflection properties (i.e., they do not 100% reflect or 100% transmit light) for each wavelength of light (i.e., does “anti-reflects” mean that a certain wavelength is transmitted more than reflected, does it mean that the wavelength has the lowest reflectance of all visible wavelength, does it mean that one layer has a higher transmission of a given wavelength than the other layer, etc.?).
The rest of the rejected claims not specifically addressed above are rejected because they depend from one of the claims specifically addressed above and therefore include the same indefiniteness issue(s) via their dependency.  
Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
If this application currently names joint inventors: in considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
When something is indicated as being “obvious” this should be taken as shorthand for “prima facie obvious to one having ordinary skill in the art to which the claimed invention pertains before the effective filing date of the invention”.
When a range is indicated as overlapping a claimed range, unless otherwise noted, this should be taken as short hand to indicate that the claimed range is obvious in view of the overlapping range in the prior art as set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Claim(s) 1-2, 4-5, 9, 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kunshan (CN 108269839, provided by Applicant, see machine translation) in view of Huang (CN 203773511, see machine translation) in view of Kim (U.S. 2013/0316133).
Regarding claims 1-2, 4-5 and 9, 11-12, Kunshan teaches a mobile terminal (mobile phone, [0029]) comprising a display screen (e.g., AMOLED panel, 22, [0026]) with an antireflective film 24 applied on the internal side of the display screen (i.e., the side facing the photosensitive device/optical device inside the mobile phone, thus “corresponding to the photosensitive device” as in claims 1 and 4) in the second area B of the display screen ([0038]-
Kunshan does not disclose a protective layer over the display screen of the mobile phones.  However, Huang is also directed to mobile phones with display screens, photosensitive devices (e.g., cameras) and antireflective coatings, and teaches that the display screen may have a protective layer (functional layer 36 which may be a hard layer) provided on the outer side thereof (as in claim 2, such that the display screen and protective layer make up the display module, as claimed) to protect the mobile phone’s screen ([0004], [0051], [0085]).  Thus, it would have been obvious to have included a protective layer as taught by Huang on the mobile phone of Kunshan to protect the device.
Kunshan does not disclose that the antireflective film comprises multiple layers including calcium fluoride.  However, Huang teaches that multiple antireflective layers (15 and 25, FIG. 1D) may be used, as in claim 10, to increase light transmittance, including a layer made of calcium fluoride as in claim 11, ([0079], [0083]).  Thus, it would have been obvious to have made the antireflective coating of Kunshan out of multiple layers including calcium fluoride nd rejection above) as in claim 1.  The two layers are “stacked” because they overly each other.
Although Kunshan already teaches that the area of the antireflective film may be larger than the projected area of the photosensitive device (as explained above), Huang additionally and alternatively confirms this teaching by indicating that the antireflective coating 15 being provided over the photosensitive device/camera 185 (as in Kunshan) may be the same area as the photosensitive device/camera 185 (as in FIG. 1B) or may have a larger area than the area of the  photosensitive device/camera 185 (as in FIG. 1C) to ensure more complete coverage and improve light transmittance ([0080]-[0081]), as in claim 9.  FIG 1C is reproduced below with lines extending from the antireflective coating 15 to show that the area is larger than that of the photosensitive device/camera 185.  

    PNG
    media_image2.png
    462
    552
    media_image2.png
    Greyscale

Thus, it would have been obvious to have made the area of the antireflective film facing the photosensitive device/camera larger than the projected area of the photosensitive device/camera in Kunshan, as taught by Huang, in order to provide more complete coverage and improve light transmittance (as explained above, this is already obvious in Kunshan, and Huang only makes it more obvious).
Modified Kunshan does not disclose that the protective layer over the mobile phone is made of glass and is adhered via a transparent adhesive.  However, Kim is also directed to mobile phones with a protective layer over the display screen and teaches that glass adhered via an adhesive (inherently transparent because it covers the screen of the phone) provide the desired protective properties (see abstract, [0041]), as in claims 5 and 12.  Thus, it would have been 
Based on the above, modified Kunshan teaches a mobile phone with (from top to bottom) a protective layer of glass, a transparent adhesive layer, a display screen, an antireflective film and an optical device (as in Applicant’s elected species).
Response to Arguments
Applicant’s remarks are moot in light of the new grounds of rejection which were necessitated by Applicant's amendment.  Remarks which are still deemed relevant are addressed below and are not persuasive.
Applicant argues that Huang does not disclose the claimed antireflective layer limitations.  This is confusing because Applicant simply cites portions of the prior art, cites the limitation, and then concludes that the prior art does not disclose the limitation without any substantive explanation.  The cited portion of the prior art seems to support the rejection made above and therefore this argument is not persuasive.
Applicant emphasizes the word “stacked” in their remarks but as explained above there is no explanation regarding how this term supposedly distinguishes the present claims over the reference and the layers of the prior art seem to be “stacked” on each other as claimed.
It is further noted that some of the previous 112 problems remain despite Applicant’s general statement that the amendments have resolved all the previous 112 problems.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
References cited in any corresponding foreign applications have been considered but would be cumulative to the above.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL B NELSON whose direct telephone number is (571)272-9886 and whose direct fax number is (571)273-9886 and whose email address is Michael.Nelson@USPTO.GOV.  The examiner can normally be reached on Mon-Sat, 7am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300 (faxes sent to this number will take longer to reach the examiner than faxes sent to the direct fax number above).
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL B NELSON/
Primary Examiner, Art Unit 1787